Citation Nr: 1330500	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  09-42 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and panic disorder. 


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her therapist


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to June 1988.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO denied the Veteran's claim for service connection for PTSD.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in November 2009. 

In June 2012, the Veteran and her therapist testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In January 2013, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board expanded the claim on appeal as reflected on the title page), and remanded this matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.  After accomplishing further action, the RO/AMC continued to deny the claim (as reflected in a June 2013 supplemental SOC (SSOC)), and returned the matter to the Board for further consideration.

The Board notes that, while the Veteran previously was represented by the Oregon Department of Veterans Affairs, in February 2013, the Veteran granted a power-of-attorney in favor of private attorney Todd S. Hammond with regard to the claim on appeal.  The Veteran's current attorney has submitted written argument on his behalf, and the Board recognizes the change in representation.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals documents which are either duplicative of those already in the claims file or not pertinent to the present appeal.

For reasons expressed below, the claim on appeal is being remanded to the RO,.  VA will notify the Veteran when further action, on her part, is required.  
 
REMAND

Unfortunately, the Board review of the claims file reveals that further RO action in this appeal is warranted, even though such will regrettably, further delay an appellate decision in this matter. 

As noted in the prior remand, the Veteran has asserted that she currently has a psychiatric disability related to sexual assaults that occurred during service.  In this regard, the Veteran has reported that she was sexually assaulted on numerous occasions during service, which began in basic training and continued throughout service.  She testified that her drill sergeant sexually assaulted her throughout basic training, that she was assaulted by a friend's boyfriend during advanced individual training (AIT), and that she was also assaulted by her dorm sergeant when stationed at Fort Belvoir.  

The Board directed the RO, via the AMC, to request information from the U.S. Army Criminal Investigation Command for any police or investigation reports using each of the Veteran's names reflected in the record.  The Board also directed the RO, via the AMC, to request information from the U.S. Army Legal Services Agency for any records of General or Special Courts Martial undertaken in the prosecution of the prosecutors identified in the record, including but not limited to Drill Sergeant Lamar or LaMere.  See § 3.159(c).  

On remand, the AMC, sent a request for information to the U.S. Army Crime Records Unit, which responded that there were no relevant records.  See February 2013 Response from the U.S. Army Crime Records Unit.  However, there is no indication that a request for information was sent to the U.S. Army Legal Services Agency, as previously requested, or that VA has, otherwise determined that such records are not available.  

Under these circumstances, a remand for compliance with the directives of prior remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (compliance by the Board or the RO with remand instructions is neither optional nor discretionary).  Unless the RO attempts to obtain information from the identified source, or provides further information, the Board cannot determine whether such effort would or would not yield information relevant to the appeal.  Therefore, on remand, the RO should request information from the U.S. Army Legal Services Agency for any records of General or Special Courts Martial undertaken in the prosecution of the prosecutors identified in the record, including but not limited to Drill Sergeant Lamar or LaMere, or provide a clear explanation as to why contact with this agency would not yield information pertinent to the appeal.  

While this matter is on remand, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and her attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Send a request for information to the U.S. Army Legal Services Agency for any records of General or Special Courts Martial undertaken in the prosecution of the perpetrators specifically identified in the record, including but not limited to Drill Sergeant Lamar or LaMere.  All records received should be associated with the claims file.  

Any negative response, or a clear explanation as to why contact with this agency would not yield information pertinent to the appeal, should be properly documented in the record.  

4. After receiving any response from the U.S. Army Legal Services Agency, accomplish any additional notification and/or development action deemed warranted, including but not limited to obtaining an addendum report from the physician who conducted the June 2011 VA examination (and provided the June 2011 Addendum report) based upon review of any additional evidence received.    

If further medical opinion is deemed warranted, the reviewing physician should be requested to answer the questions posed in the January 2013 Remand.  

If the June 2011 VA examiner is no longer available, a physician knowledgeable in evaluating psychiatric disorders should be requested to review the entire claims file and provide an opinion for each questions posed in the January 2013 Remand.  

The complete rationale for the conclusions reached should be set forth in a printed (typewritten) report.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD, in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


